TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00651-CR


In re Robin Carter


Dennis Alexander, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-06-301753, HONORABLE MARK R. LUITJEN, JUDGE PRESIDING


O R D E R   T O   S H O W   C A U S E

	This is a contempt proceeding ancillary to the appeal of Dennis Alexander. (1)  The
subject of this proceeding is court reporter Robin Carter.
	The reporter's record was originally due to be filed on or about February 1, 2008.  On
February 25, 2008, this Court notified court reporter Robin Carter that the reporter's record was
overdue and directed her to file the record no later than March 6, 2008.  On March 20, Carter
responded, informing us that the record would be filed by April 7, 2008.  Carter did not file the
record, and on June 4, 2008, we ordered Carter to file the record within thirty days.  To date, the
record has not been filed.
	Therefore, it is hereby ordered that Robin Carter shall appear in person before this
Court on August 11, 2008, at 1:30 p.m., in the courtroom of this Court, located in the Price Daniel,
Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, to show why she should
not be held in contempt and sanctions imposed for her failure to obey the June 4 order of this Court. 
This order to show cause will be withdrawn and Carter will be relieved of her obligation to appear
before this Court in this cause number if the Clerk of this Court receives the reporter's record by 5:00
p.m. on Friday, August 8, 2008. (2)
	It is ordered on August 4, 2008.

					__________________________________________
					Diane M. Henson, Justice
Before Justices Puryear, Pemberton and Henson
Do Not Publish	
1.   Appellant has two other companion cases pending before us, number 03-07-00652-CR and
number 03-07-00653-CR.  Appellant was convicted in the same criminal proceeding involving three
different cause numbers and appealed from all three convictions.  The record in this case will also
be used to determine appellant's other two appeals.  We have not issued orders in the other two
causes.  Appellant has sent this Court a letter inquiring into the status of his case and asking when
the record would be filed.
2.   If Carter files the record in this cause, she will be excused from appearing in relation to this
show-cause order.  She will not, however, be excused from appearing on August 11 for a show-cause
hearing in cause number 03-07-00578-CR.